IN THE DISTRICT COURT OF APPEAL
                                   FIRST DISTRICT, STATE OF FLORIDA

LEROY ROBERTS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                   FILE MOTION FOR REHEARING AND
      Appellant,                   DISPOSITION THEREOF IF FILED

v.                                 CASE NO. 1D16-5506

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and COCA COLA
REFRESHMENTS USA, INC.,

      Appellees.

_____________________________/

Opinion filed August 1, 2017.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Michael A. Hoffman, Hollywood, for Appellant.

Norman Blessing, General Counsel, and Cristina A. Velez, Appellate Counsel,
Tallahassee, for Appellee Reemployment Assistance Appeals Commission.




PER CURIAM.

      AFFIRMED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.